Exhibit 10.2

 

TRANSACTION SUPPORT AGREEMENT

 

This TRANSACTION SUPPORT AGREEMENT (this “Agreement”) is entered into as of
November 20, 2020, by and among Longview Acquisition Corp., a Delaware
corporation (“Longview”), Dr. Jonathan M. Rothberg (“Dr. Rothberg”) and the
undersigned parties listed under Stockholders on the signature page(s) hereto
(the “Stockholders”). Each of Longview, Dr.  Rothberg and each of the
Stockholders are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Business Combination
Agreement (defined below).

 

RECITALS

 

WHEREAS, on November 19, 2020, Longview, Clay Merger Sub, Inc., a Delaware
corporation (“Merger Sub”), and Butterfly Network, Inc., a Delaware corporation
(the “Company”), entered into that certain Business Combination Agreement (as
amended, supplemented or otherwise modified from time to time in accordance with
its terms, the “Business Combination Agreement”) pursuant to which, among other
things, Merger Sub will merge with and into the Company, with the Company as the
surviving company in the merger and, after giving effect to such merger,
becoming a wholly-owned Subsidiary of Longview, in each case, on the terms and
subject to the conditions set forth in the Business Combination Agreement;

 

WHEREAS, Dr. Rothberg is the Chairman of the Board of Directors of the Company;

 

WHEREAS, each Stockholder is the record and beneficial owner of the number of
shares of Company Series A Preferred Stock set forth opposite such Stockholder’s
name on Schedule A hereto (together with any other Equity Securities of the
Company that such Stockholder acquires record or beneficial ownership after the
date hereof, collectively, the “Subject Company Shares”);

 

WHEREAS, in consideration for the benefits to be received by Dr. Rothberg and
the Stockholders under the terms of the Business Combination Agreement and as a
material inducement to Longview and the other Longview Parties agreeing to enter
into and consummate the transactions contemplated by the Business Combination
Agreement, the Stockholders and Dr. Rothberg agree to enter into this Agreement
and to be bound by the agreements, covenants and obligations contained in this
Agreement; and

 

WHEREAS, the Parties acknowledge and agree that Longview and the other Longview
Parties would not have entered into and agreed to consummate the transactions
contemplated by the Business Combination Agreement without the Stockholders and
Dr. Rothberg entering into this Agreement and agreeing to be bound by the
agreements, covenants and obligations contained in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:

 



 

 

 

AGREEMENT

 

1.Company Stockholder Written Consent and Related Matters.

 

(a)           As promptly as reasonably practicable (and in any event within two
(2) Business Days) following the time at which the Registration Statement /
Proxy Statement is declared effective under the Securities Act, the Stockholders
shall duly execute and deliver to the Company and Longview the Company
Stockholder Written Consent under which they shall irrevocably and
unconditionally consent to the matters, actions and proposals contemplated by
Section 5.13(b) (Transaction Support Agreements; Company Stockholder Approval;
PIPE Investor Subscription Agreements) of the Business Combination Agreement.
Without limiting the generality of the first sentence of this Section 1(a),
prior to the Closing, the Stockholders shall vote (or cause to be voted) the
Subject Company Shares against and withhold consent with respect to (A) any
Company Acquisition Proposal or (B) any other matter, action or proposal that
would reasonably be expected to result in (x) a breach of any of the Company’s
covenants, agreements or obligations under the Business Combination Agreement or
(y) any of the conditions to the Closing set forth in Sections 6.1 or 6.2 of the
Business Combination Agreement not being satisfied.

 

(b)           Without limiting any other rights or remedies of Longview, each
Stockholder hereby irrevocably appoints Longview or any individual designated by
Longview as such Stockholder’s agent, attorney-in-fact and proxy (with full
power of substitution and resubstituting), for and in the name, place and stead
of such Stockholder, to attend on behalf of such Stockholder any meeting of the
Company Stockholders with respect to the matters described in Section 1(a), to
include such Stockholder’s Subject Company Shares in any computation for
purposes of establishing a quorum at any such meeting of the Company
Stockholders, to vote (or cause to be voted) such Stockholder’s Subject Company
Shares or consent (or withhold consent) with respect to any of the matters
described in Section 1(a) in connection with any meeting of the Company
Stockholders or any action by written consent by the Company Stockholders
(including the Company Stockholder Written Consent), in each case, in the event
that such Stockholder fails to perform or otherwise comply with the covenants,
agreements or obligations set forth in Section 1(a).

 

(c)           The proxy granted by each Stockholder pursuant to Section 1(b) is
coupled with an interest sufficient at law to support an irrevocable proxy and
is granted in consideration for Longview entering into the Business Combination
Agreement and agreeing to consummate the transactions contemplated thereby. The
proxy granted by each Stockholder pursuant to Section 1(b) is also a durable
proxy and shall survive the bankruptcy, dissolution, death, incapacity or other
inability to act by such Stockholder and shall revoke any and all prior proxies
granted by such Stockholder with respect to its Subject Company Shares. The vote
or consent of the proxyholder in accordance with Section 1(b) and with respect
to the matters in Section 1(a) shall control in the event of any conflict
between such vote or consent by the proxyholder of the Subject Company Shares
and a vote or consent by a Stockholder of the Subject Company Shares (or any
other Person with the power to vote the Subject Company Shares) with respect to
the matters in Section 1(a). The proxyholder may not exercise the proxy granted
pursuant to Section 1(b) on any matter except those provided in Section 1(a).
For the avoidance of doubt, the Stockholder may vote the Subject Company Shares
on all other matters, subject to, for the avoidance of doubt, the other
applicable covenants, agreements and obligations set forth in this Agreement.

 



2 

 

 

2.Other Covenants and Agreements.

 

(a)           Each Stockholder shall be bound by and subject to Sections
5.3(a) (Confidentiality) and Section 5.4(a) (Public Announcements) of the
Business Combination Agreement to the same extent as such provisions apply to
the parties to the Business Combination Agreement, as if such Stockholder is
directly party thereto, and each Stockholder and Dr. Rothberg shall be bound by
and subject to the first sentence of Section 5.6(a) (Exclusive Dealing) and
Section 8.18 (Trust Account Waiver) of the Business Combination Agreement to the
same extent as such provisions apply to the Company, as if such Stockholder is
directly party thereto. Dr. Rothberg shall, in his capacity has Chairman of the
Board of Directors of the Company, cause to be done such further acts and things
as may be reasonably necessary or advisable to cause the Company to fulfill its
obligations under the Business Combination Agreement and consummate the
transactions contemplated thereby.

 

(b)           Each Stockholder and Dr. Rothberg acknowledges and agrees that
Longview and the other Longview Parties are entering into the Business
Combination Agreement in reliance upon such Stockholder entering into this
Agreement and agreeing to be bound by, and perform, or otherwise comply with, as
applicable, the agreements, covenants and obligations contained in this
Agreement and but for such Stockholder and Dr. Rothberg entering into this
Agreement and agreeing to be bound by, and perform, or otherwise comply with, as
applicable, the agreements, covenants and obligations contained in this
Agreement, Longview and the other Longview Parties would not have entered into
or agreed to consummate the transactions contemplated by the Business
Combination Agreement.

 

3.            Stockholder Representations and Warranties. Each of the
Stockholders and Dr. Rothberg represents and warrants to Longview, on behalf of
him or itself, as follows:

 

(a)           Each Stockholder is a limited liability company, trust or other
applicable entity duly organized or formed, as applicable, validly existing and
in good standing (or the equivalent thereof, if applicable, in each case, with
respect to the jurisdictions that recognize the concept of good standing or any
equivalent thereof) under the Laws of its jurisdiction of formation or
organization (as applicable).

 

(b)           Each Stockholder has the requisite limited liability company,
trust or other similar power and authority to execute and deliver this
Agreement, to perform its covenants, agreements and obligations hereunder
(including, for the avoidance of doubt, those covenants, agreements and
obligations hereunder that relate to the provisions of the Business Combination
Agreement), and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement has been duly authorized by all
necessary limited liability company, trust (or other similar) action on the part
of each Stockholder. This Agreement has been duly and validly executed and
delivered by the Stockholders and Dr. Rothberg and constitutes a valid, legal
and binding agreement of each Stockholder and Dr. Rothberg (assuming that this
Agreement is duly authorized, executed and delivered by Longview), enforceable
against each Stockholder and Dr. Rothberg in accordance with its terms (subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting generally the enforcement of creditors’ rights and subject to general
principles of equity).

 

(c)           No consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Entity is required on the part of
any Stockholder or Dr. Rothberg with respect to such Stockholder’s or
Dr. Rothberg’s execution, delivery or performance of its covenants, agreements
or obligations under this Agreement (including, for the avoidance of doubt,
those covenants, agreements and obligations under this Agreement that relate to
the provisions of the Business Combination Agreement) or the consummation of the
transactions contemplated hereby, except for any consents, approvals,
authorizations, designations, declarations, waivers or filings, the absence of
which would not adversely affect the ability of the Stockholders or Dr. Rothberg
to perform, or otherwise comply with, any of its covenants, agreements or
obligations hereunder in any material respect.

 



3 

 

 

(d)           None of the execution or delivery of this Agreement by the
Stockholders and Dr. Rothberg, the performance by the Stockholders and
Dr. Rothberg of any of its covenants, agreements or obligations under this
Agreement (including, for the avoidance of doubt, those covenants, agreements
and obligations under this Agreement that relate to the provisions of the
Business Combination Agreement) or the consummation of the transactions
contemplated hereby will, directly or indirectly (with or without due notice or
lapse of time or both) (i) result in any breach of any provision of any
Stockholder’s Governing Documents, (ii) result in a violation or breach of, or
constitute a default or give rise to any right of termination, Consent,
cancellation, amendment, modification, suspension, revocation or acceleration
under, any of the terms, conditions or provisions of any Contract to which any
Stockholder or Dr. Rothberg is a party, (iii) violate, or constitute a breach
under, any Order or applicable Law to which Dr. Rothberg, any Stockholder or any
of their respective properties or assets are bound or (iv) result in the
creation of any Lien upon the Subject Company Shares, except, in the case of any
of clauses (ii) and (iii) above, as would not adversely affect the ability of
the Stockholders or Dr. Rothberg to perform, or otherwise comply with, any of
its covenants, agreements or obligations hereunder in any material respect.

 

(e)           Each Stockholder is the record and beneficial owner of its Subject
Company Shares, free and clear of all Liens (other than transfer restrictions
under applicable Securities Law or under the Company Stockholders Agreements).
Except for the Equity Securities of the Company set forth on Schedule A hereto
with respect to each Stockholder, together with any other Equity Securities of
the Company that such Stockholder acquires record or beneficial ownership after
the date hereof that is either permitted pursuant to, or acquired in accordance
with, Section 5.1(b)(iv) of the Business Combination Agreement, such Stockholder
does not own, beneficially or of record, any Equity Securities of any Group
Company. Except as otherwise expressly contemplated by the Company Stockholders
Agreements and any agreement existing on the date hereof and made available to
Longview or that is entered into in accordance with the Business Combination
Agreement, no Stockholder has the right to acquire any Equity Securities of any
Group Company. Each Stockholder has the sole right to vote (and provide consent
in respect of, as applicable) the Subject Company Shares and, except for this
Agreement, the Business Combination Agreement, the Company Stockholders
Agreements and any Contract with respect to a Permitted Transfer, no Stockholder
is party to or bound by (i) any option, warrant, purchase right, or other
Contract that would (either alone or in connection with one or more events,
developments or events (including the satisfaction or waiver of any conditions
precedent)) require such Stockholder to Transfer any of its Subject Company
Shares or (ii) any voting trust, proxy or other Contract with respect to the
voting or Transfer of any of its Subject Company Shares.

 



4 

 

 

(f)           There is no Proceeding pending or, to Dr. Rothberg’s or each
Stockholder’s knowledge, threatened against Dr. Rothberg or such Stockholder
that, if adversely decided or resolved, would reasonably be expected to
adversely affect the ability of such Stockholder to perform, or otherwise comply
with, any of its covenants, agreements or obligations under this Agreement in
any material respect.

 

(g)            Dr. Rothberg and each Stockholder, on its own behalf and on
behalf of its Representatives, acknowledges, represents, warrants and agrees
that (i) it has conducted its own independent review and analysis of, and, based
thereon, has formed an independent judgment concerning, the business, assets,
condition, operations and prospects of, the Longview Parties and (ii) it has
been furnished with or given access to such documents and information about the
Longview Parties and their respective businesses and operations as it and its
Representatives have deemed necessary to enable it to make an informed decision
with respect to the execution, delivery and performance of this Agreement, the
other Ancillary Documents to which it is or will be a party and the transactions
contemplated hereby and thereby.

 

(h)            In entering into this Agreement and the other Ancillary Documents
to which it is or will be a party, each Stockholder has relied solely on its own
investigation and analysis and the representations and warranties expressly set
forth in the Ancillary Documents to which it is or will be a party and no other
representations or warranties of any Longview Party (including, for the
avoidance of doubt, none of the representations or warranties of any Longview
Party set forth in the Business Combination Agreement or any other Ancillary
Document), any Longview Non-Party Affiliate or any other Person, either express
or implied, and such Stockholder, on its own behalf and on behalf of its
Representatives, acknowledges, represents, warrants and agrees that, except for
the representations and warranties expressly set forth in the Ancillary
Documents to which it is or will be a party, none of the Longview Parties, any
Longview Non-Party Affiliate or any other Person makes or has made any
representation or warranty, either express or implied, in connection with or
related to this Agreement, the Ancillary Documents to which it is or will be a
party or the transactions contemplated hereby or thereby.

 

4.            Transfer of Subject Securities. Except as expressly contemplated
by the Business Combination Agreement, with the prior written consent of
Longview (such consent to be given or withheld in its sole discretion) or to a
Permitted Transferee (as defined below), from and after the date hereof, each
Stockholder agrees not to (a) Transfer any of its Subject Company Shares,
(b) enter into (i) any option, warrant, purchase right, or other Contract that
would (either alone or in connection with one or more events, developments or
events (including the satisfaction or waiver of any conditions precedent))
require such Stockholder to Transfer its Subject Company Shares or (ii) any
voting trust, proxy or other Contract with respect to the voting or Transfer of
its Subject Company Shares, or (c) take any actions in furtherance of any of the
matters described in the foregoing clauses (a) or (b). For purposes of this
Agreement, “Transfer” means any, direct or indirect, sale, transfer, assignment,
pledge, mortgage, exchange, hypothecation, grant of a security interest in or
disposition or encumbrance of an interest (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law or
otherwise), and “Permitted Transferee” means any Person that controls, is
controlled by or is under common control of the applicable Stockholder or
Dr. Jonathan M. Rothberg that delivers to Longview a notice by which he, she or
it agrees to be bound by all the obligations of the applicable Stockholder
hereunder with respect to its Subject Company Shares upon a Transfer of such
Subject Company Shares to such Person.

 



5 

 

 

5.            Termination. This Agreement shall automatically terminate, without
any notice or other action by any Party, and be void ab initio upon the earlier
of (a) the Effective Time; and (b) the termination of the Business Combination
Agreement in accordance with its terms. Upon termination of this Agreement as
provided in the immediately preceding sentence, none of the Parties shall have
any further obligations or Liabilities under, or with respect to, this
Agreement. Notwithstanding the foregoing or anything to the contrary in this
Agreement, (i) the termination of this Agreement pursuant to Section 5(b) shall
not affect any Liability on the part of any Party for a Willful Breach of any
covenant or agreement set forth in this Agreement prior to such termination or
Fraud, (ii) Section 2(a)(i) (solely to the extent that it relates to
Section 5.3(a) (Confidentiality) of the Business Combination Agreement) and the
representations and warranties set forth in Sections 3(g) and (h) shall each
survive any termination of this Agreement, (iii) Section 2(a)(i) (solely to the
extent that it relates to Section 5.4(a) (Public Announcements) of the Business
Combination Agreement) shall survive the termination of this Agreement pursuant
to Section 5(a) and (iv) Section 2(a)(ii) (solely to the extent that it relates
to Section 8.18 (Trust Account Waiver) of the Business Combination Agreement)
shall survive the termination of this Agreement pursuant to Section 5(b). For
purposes of this Section 5, (x) “Willful Breach” means a material breach that is
a consequence of an act undertaken or a failure to act by the breaching Party
with the knowledge that the taking of such act or such failure to act would, or
would reasonably be expected to, constitute or result in a breach of this
Agreement and (y) “Fraud” means an act or omission committed by a Party, and
requires: (A) a false or incorrect representation or warranty expressly set
forth in this Agreement, (B) with actual knowledge (as opposed to constructive,
imputed or implied knowledge) by the Party making such representation or
warranty that such representation or warranty expressly set forth in this
Agreement is false or incorrect, (C) an intention to deceive another Party, to
induce him, her or it to enter into this Agreement, (D) another Party, in
justifiable or reasonable reliance upon such false or incorrect representation
or warranty expressly set forth in this Agreement, causing such Party to enter
into this Agreement, and (E) another Party to suffer damage by reason of such
reliance. For the avoidance of doubt, “Fraud” does not include any claim for
equitable fraud, promissory fraud, unfair dealings fraud or any torts (including
a claim for fraud or alleged fraud) based on negligence or recklessness.

 

6.            Fiduciary Duties. Notwithstanding anything in this Agreement to
the contrary, (a) no Stockholder makes any agreement or understanding herein in
any capacity other than in such Stockholder’s capacity as a record holder and
beneficial owner of its Subject Company Shares and not in any other capacity and
(b) nothing herein will be construed to limit or affect any action or inaction
by any representative or Affiliate of such Stockholder serving as a member of
the board of directors of any Group Company or as an officer, employee or
fiduciary of any Group Company, in each case, acting in such person’s capacity
as a director, officer, employee or fiduciary of such Group Company.

 

7.            No Recourse. Except for claims pursuant to the Business
Combination Agreement or any other Ancillary Document by any party(ies) thereto
against any other party(ies) thereto, each Party agrees that (a) this Agreement
may only be enforced against, and any action for breach of this Agreement may
only be made against, the Parties, and no claims of any nature whatsoever
(whether in tort, contract or otherwise) arising under or relating to this
Agreement, the negotiation hereof or its subject matter, or the transactions
contemplated hereby shall be asserted against the Company or any Company
Non-Party Affiliate (other than any Stockholder named as a party hereto, on the
terms and subject to the conditions set forth herein) or any Longview Non-Party
Affiliate, and (b) none of the Company, any Company Non-Party Affiliates (other
than any Stockholder named as a party hereto, on the terms and subject to the
conditions set forth herein) or any Longview Non-Party Affiliate shall have any
Liability arising out of or relating to this Agreement, the negotiation hereof
or its subject matter, or the transactions contemplated hereby, including with
respect to any claim (whether in tort, contract or otherwise) for breach of this
Agreement or in respect of any written or oral representations made or alleged
to be made in connection herewith, as expressly provided herein, or for any
actual or alleged inaccuracies, misstatements or omissions with respect to any
information or materials of any kind furnished in connection with this
Agreement, the negotiation hereof or the transactions contemplated hereby.

 



6 

 

 

8.            Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given) by delivery in person, by facsimile (having
obtained electronic delivery confirmation thereof) if applicable, e-mail (having
obtained electronic delivery confirmation thereof (i.e., an electronic record of
the sender that the email was sent to the intended recipient thereof without an
“error” or similar message that such email was not received by such intended
recipient)), or by registered or certified mail (postage prepaid, return receipt
requested) (upon receipt thereof) to the other Parties as follows:

 

If to Longview, to:

 

c/o Longview Acquisition Corp.

767 Fifth Avenue, 44th Floor

New York, NY 10153

Attention: John Rodin

E-mail: john@glenviewcapital.com

 

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Carl P. Marcellino; Paul Tropp

E-mail: carl.marcellino@ropesgray.com; paul.tropp@ropesgray.com

 

If to any Stockholder, to:

 

3833 S. Ocean Blvd

Highland Beach, FL 33487

Attention: Michael J. Rothberg

Email: michaelrothberg@mac.com

 



7 

 

 

with a copy (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: Michael Fantozzi

E-mail: MLFantozzi@mintz.com

 

If to Dr. Rothberg, to:

 

c/o Butterfly Network, Inc.

530 Old Whitfield Street

Guilford, CT 06437

Attention: Dr. Jonathan M. Rothberg

 

with a copy (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: Michael Fantozzi

E-mail: MLFantozzi@mintz.com

 

or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 

9.            Entire Agreement. This Agreement, the Business Combination
Agreement and documents referred to herein and therein constitutes the entire
agreement of the Parties with respect to the subject matter of this Agreement,
and supersede all prior agreements and undertakings, both written and oral,
among the Parties with respect to the subject matter of this Agreement, except
as otherwise expressly provided in this Agreement.

 

10.          Amendments and Waivers; Assignment. Any provision of this Agreement
may be amended or waived if, and only if, such amendment or waiver is in writing
and signed by Dr. Rothberg, the Stockholders and Longview. Notwithstanding the
foregoing, no failure or delay by any Party in exercising any right hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise of any other right hereunder.
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assignable by any Stockholder without Longview’s prior written consent
(to be withheld or given in its sole discretion) except to a Permitted
Transferee to which Subject Company Shares are Transferred in accordance with
the terms hereof.

 

11.          Fees and Expenses. Except as otherwise expressly set forth in the
Business Combination Agreement, all fees and expenses incurred in connection
with this Agreement and the transactions contemplated hereby, including the fees
and disbursements of counsel, financial advisors and accountants, shall be paid
by the Party incurring such fees or expenses.

 



8 

 

 

12.          Remedies. Except as otherwise expressly provided herein, any and
all remedies provided herein will be deemed cumulative with and not exclusive of
any other remedy conferred hereby upon, or available at law or in equity to,
such Party, and the exercise by a Party of any one remedy will not preclude the
exercise of any other remedy. The Parties agree that irreparable damage for
which monetary damages, even if available, would not be an adequate remedy,
would occur in the event that either Party does not perform its respective
obligations under the provisions of this Agreement in accordance with their
specific terms or otherwise breach such provisions. It is accordingly agreed
that each Party shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement, in each
case, without posting a bond or undertaking and without proof of damages and
this being in addition to any other remedy to which they are entitled at law or
in equity. Each Party agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief when expressly
available pursuant to the terms of this Agreement on the basis that the other
parties have an adequate remedy at law or an award of specific performance is
not an appropriate remedy for any reason at law or equity.

 

13.          No Third Party Beneficiaries. This Agreement shall be for the sole
benefit of the Parties and their respective successors and permitted assigns and
is not intended, nor shall be construed, to give any Person, other than the
Parties and their respective successors and assigns, any legal or equitable
right, benefit or remedy of any nature whatsoever by reason this Agreement.
Nothing in this Agreement, expressed or implied, is intended to or shall
constitute the Parties, partners or participants in a joint venture.

 

14.          Miscellaneous. Sections 8.1 (Non-Survival), 8.5 (Governing Law),
8.7 (Construction; Interpretation), 8.10 (Severability), 8.11 (Counterparts;
Electronic Signatures), 8.15 (Waiver of Jury Trial) and 8.16 (Submission to
Jurisdiction) of the Business Combination Agreement are incorporated herein by
reference and shall apply to this Agreement, mutatis mutandis.

 

[Signature page follows]

 



9 

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Transaction
Support Agreement as of the date first above written.

 

 

  LONGVIEW ACQUISITION CORP.         By: /s/ John Rodin                 Name:
John Rodin   Title: Chief Executive Officer



 

[Signature Page to Transaction Support Agreement]

 



 

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Transaction
Support Agreement as of the date first above written.

 

  STOCKHOLDERS:       23rd Century Capital LLC       By: /s/ Michael J. Rothberg
  Name: Michael J. Rothberg   Title: General Partner       Jonathan M. Rothberg
Children’s Trust 2012       By: /s/ Michael J. Rothberg   Name: Michael J.
Rothberg   Title: Trustee       Jonathan M. Rothberg Grantor Retained Annuity
Trust       By: /s/ Michael J. Rothberg   Name: Michael J. Rothberg   Title:
Trustee       Jonathan M. Rothberg Grantor Retained Annuity Trust       By: /s/
Michael J. Rothberg   Name: Michael J. Rothberg   Title: Trustee       Jonathan
M. Rothberg Grantor Retained Annuity Trust       By: /s/ Michael J. Rothberg  
Name: Michael J. Rothberg   Title: Trustee

 

[Signature Page to Transaction Support Agreement]

 



 

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Transaction
Support Agreement as of the date first above written.

 

 

/s/ Jonathan M. Rothberg

Dr. Jonathan M. Rothberg

 

[Signature Page to Transaction Support Agreement]

 



 

 